Citation Nr: 1727475	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent disabling prior to May 10, 2016, and 30 percent disabling from May 10, 2016, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from June 1965 to April 1968 and from June 1990 through August 1995. The Veteran also served in the Army National Guard from August 1995 to November 1996.  The Veteran's tenure of service includes a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran filed an initial claim for service connection for pneumonia, skin rash due to Agent Orange exposure, PTSD, and bilateral hearing loss in March 2011.  In March 2012, the RO issued a rating decision granting service connection for PTSD with an evaluation of 10 percent disabling, effective as of March 29, 2011.  Service connection for bilateral hearing loss was denied.  In April 2012, the Veteran filed a Notice of Disagreement asserting the rating evaluation for PTSD did not reflect the current level of his disability.

In February 2013, the RO issued a Statement of the Case continuing the evaluation of 10 percent disabling for PSTD.  The Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals in April 2013.  In lieu of VA Form 646, the Veteran's representative filed a Statement of Accredited Representative in an Appealed Case in December 2014 again asserting the Veteran's entitlement to an initial evaluation in excess of 10 percent.  The matter was certified to the Board in January 2015.

In an Appellant's Brief, dated May 2015, the Veteran asserts that the RO erred in denying his claim for an increased rating for PTSD.  In June 2015, the Board remanded the Veteran's claim for failure to afford the Veteran a hearing as requested in August 2014.

The Veteran testified at a videoconference hearing before a Veterans Law Judge in July 2015, and a transcript of that hearing is of record.  The Veteran was notified that this judge is unavailable to sign cases in November 2015.  The Veteran was offered the opportunity to attend a new hearing but indicated that he did not desire to attend another hearing in December 2015.  Therefore, the Board will proceed with the Veteran's claim.  

In February 2016, the Board remanded the Veteran's claims for further development.  The remand directives included an instruction to schedule the Veteran for a VA psychiatric examination to determine the current severity of his symptoms related to PTSD.  

In June 2016, the RO issued a rating decision which increased the rating evaluation of PSTD to 30 percent disabling effective May 10, 2016.  Also in June 2016, the Veteran filed a Notice of Disagreement asserting entitlement to an effective date of March 29, 2011, for the increased evaluation of PSTD.  In April 2017, the Veteran filed an Appellant's Brief asserting the RO errored in denying an initial evaluation in excess of 10 percent for post-traumatic stress disorder, and an evaluation in excess of 30 percent from May 10, 2016.

The matter has now returned to the Board for appellate consideration.

The Board also notes that the Veteran has not alleged that his PTSD prevents him from substantially gainful employment and therefore, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.



FINDINGS OF FACT

1.  Prior to May 10, 2016, the Veteran's PTSD more closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

2.  From May 10, 2016, forward, the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 30 percent prior to May 10, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for establishing entitlement to a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the June 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria: Disability Ratings 

The Veteran is seeking entitlement to an initial evaluation in excess of 10 percent disabling from March 29, 2011, and in excess of 30 percent disabling from May 10, 2016, for post-traumatic stress disorder (PTSD).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1(2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Increased Rating for Post-traumatic Stress Disorder

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected PTSD was rated 10 percent disabling effective March 29, 2011 and 30 percent disabling effective May 10, 2016, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130 (2016).  According to the General Rating Formula for Rating Mental Disorders, a 10 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication. Id.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th Ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV, at 46.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms, for example, suicidal ideation, severe obsessional rituals, or any serious impairment in social, occupational, or school functioning, for example, no friends, inability to keep a job.  Id.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

After careful review, the Board finds that for the entire period on appeal, the evidence is in equipoise with a determination that the Veteran's PTSD more closely approximates the criteria for a 30 percent rating under Diagnostic Code 9411.  The preponderance of the evidence is against any assertion that the Veteran's symptoms approximate the schedular criteria for the assignment of a disability rating in excess of 30 percent.

Review of VA treatment records from 2011 through 2013 reveals that the Veteran continues to struggle with ongoing depression and high levels of guilt related to his experiences in Vietnam and strained familial relationships following his return from service.  He suffers from social/familial relationship impairments including hostility/violent outbursts, irritability, paranoia, avoidance, and hostility towards Asian cultures and the government. Relevant treatment records also indicate that the Veteran has not worked since 2008 which has likely led to an increase in symptoms related to PTSD in that he now has fewer distractions from them.  His occupational impairments include difficulty with authority figures and irritability due in part, to chronic sleep disturbances resulting from combat-related nightmares.

In October 2011, the Veteran underwent a VA examination to assess the nature and etiology of his PSTD symptoms.  During the examination, the Veteran reported he has a history of domestic violence and alcoholism.  Police involvement in altercations between the Veteran and his family were noted.  Between 1988 and 1995, the Veteran reported three suicide attempts.  Alcohol was commonly used to manage the Veteran's PTSD symptoms.  The VA examiner's findings note symptoms including re-experiencing or recurrent distressing dreams, intense psychological distress and physiological reactivity.  The Veteran recalls witnessing infants being killed, using corpses as furniture, and thoughts of violence when he feels betrayed by his countryman.  Other symptoms include avoidance, markedly diminished interest or participation, feeling of detachment or estrangement, and restricted range of affect. The examiner provided a Global Assessment Functioning (GAF) of 70, noting the score reflected mild persistent symptoms and slight impairment in social functioning.  Although the examiner's findings indicate that the Veteran's symptoms include depressed mood and suspiciousness, they did not acknowledge the presence of any sleep impairment. This occurred despite other exam related notations which specifically referenced the Veteran's symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.

In July 2015, the Veteran testified before the Board asserting his entitlement to an increased rating evaluation.  He also confirmed his commitment to therapy as a means to rebuild his family relationships and live a more constructive life.  The testimony also revealed, however, that the Veteran's ability to function in a constructive manner remains sporadic and is largely dependent upon external structure from his family.

In May 2016, the Veteran underwent a subsequent VA examination.  He described ongoing feelings of guilt and self-blame related to his actions and the deaths of several fellow service members while in Vietnam.  During his second tour, the Veteran states that he began to enjoy some of the more violent activities related to service and now, memories of his conduct plagues him.  His last suicide attempt occurred in 2004.  The Veteran admits to a history of becoming angry in public due to perceptions of other people's lack of consideration.  He also continues to struggle with violent ideation toward the government.  Difficulties with concentration characterized by an inability to stay focused on any one task for any extended period or hold information in his short-term memory were also noted.  The Veteran sleeps approximately four hours per night with sleep initiation delays of up to two hours.  Frequent sleep interruptions include being awakened by his wife due to "thrashing" from nightmares.

During the clinical interview, the examiner notes that the Veteran appeared extremely focused on remote behavior, remote symptoms, and traumatic stressors.  In response to inquiries regarding his current symptoms, the Veteran indicated that his symptoms have not changed since the October 2011 examination however; he believes that the previous examiner "didn't get it, didn't understand what he's been through."  Between 2011 and 2015, the Veteran reports participation in individual therapy.  As of March 2015, he has been participating in a weekly support group for Vietnam Veterans.  

To evaluate the current severity of his symptoms, the Veteran completed a clinical interview; the Minnesota Multiphasic Personality Inventory -2-Restructured Form (MMPI-2-RF), a test of psychopathology; the Geriatric Depression Scale (GDS), a self-measure of depressive symptoms; the Beck Anxiety Inventory (BAI), a self-measure of anxiety symptoms; the PTSD Checklist-5th Edition (PCL-5); and a symptom validity test (SVT) to assess effort.  During the clinical interview, the VA examiner notes that the Veteran asserted a considerably larger than average number of symptoms than commonly described by individuals with genuine, severe psychopathology.  The Veteran's lack of sufficient effort was noted and the examiner opined that the testing related outcomes were invalid.  Further, as a result of validity problems, the Veteran's self-reported measurements and clinical interview should be interpreted with caution.  

Upon review of Veteran's treatment records, clinical interview and in consideration of the validity problems noted, the examiner opined that although the Veteran's symptoms continue to meet the DSM-5 criteria for PTSD, the symptomology remains at the same level of severity as indicated in the October 2011 evaluation.  Although the Veteran reports a history of severe impairment; in recent years, he has been actively participating in leadership activities at church and working towards mending his relationships with his wife and children. The examiner opines that the Veteran's social functioning appears to be mildly impacted, primarily by his low frustration tolerance, irritability, and avoidance of crowds. Therefore, the examiner concludes, the Veteran's symptoms of PTSD seem to result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

In making all determinations, the Board must also fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence. Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert. denied, 523 U.S. 1046   (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In June 2016, the Veteran's son submitted a lay statement indicating that in childhood, the family went on frequent camping, hunting and fishing trips.  As an adult, he now realizes that these trips were pursued in lieu of public outings such as amusement parks or museums due to the Veteran's avoidance and difficulties in coping with crowds.  The statement also confirms the Veteran's prior struggles with alcoholism, mood swings, domestic violence, anger/impulse control, and sleep disturbances.  

The claims file also contains an April 2013 statement from the Veteran's wife.  Her statement includes a report of a lengthy marriage to the Veteran.  She notes instances of divorce and remarriage.  Over the course of the relationship, the wife recalls the Veteran's struggles with nightmares, mood swings and physical violence against is family.  She also noted his alcoholism and infidelity.  The Veteran's prior suicide attempts and periodic police involvement to address volatile behavior related to intoxication was also referenced. 

The Board acknowledges the Veteran, his wife and son are competent to report on matters within their personal knowledge however, lay persons are not competent to consider complex medical questions to include assessments of the nature and severity of the Veteran's PTSD.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Further, while the Board is sympathetic to the Veteran's contention that he is entitled to a higher rating evaluation, the clinical evidence of record does not support his claim.  In this case, the clinical evidence shows that the Veteran's report of symptoms in the May 2016 VA examination were consistent with those noted in the October 2011 examination.  In fact, the Veteran stated and acknowledged that there were no changes in symptomology since his prior examination and there is no medical evidence of record which supports any contention that the Veteran's symptoms have worsened.  While the Veteran's statements have been fully considered, complex medical questions and assessments as the nature and severity of his PTSD require expertise in the field of mental health. See Jandreau, at 1377.  Therefore, the Board affords more probative value to the clinical evidence provided by medical professionals rather than lay statements as to observable symptoms.

Accordingly, the Board finds that the criteria for an evaluation in excess of 30 percent have not been met.  Throughout the rating period, the Veteran's PTSD includes symptoms of re-experiencing, avoidance, hyperarousal and negative alterations in mood/cognition.  The Board notes that the Veteran's report of symptoms such as chronic sleep impairment and mild memory loss were contemplated by the assigned schedular rating.

As the Veteran does not suffer from occupational and social impairment with reduced reliability and productivity, the Board finds that the criteria for a rating in excess of 30 percent rating have not been met. Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) (2016) regarding reasonable doubt are not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence is, however, in relative equipoise with the Veteran's the claim for entitlement to an increased rating in excess of 10 percent from March 29, 2011.  The evidence of record indicates that the Veteran's symptoms more closely approximate occupational and social impairment due to mild or transient symptoms.  Therefore, the Board finds that the Veteran's symptoms of PTSD warrant a 30 percent evaluation from March 29, 2011 forward, but no higher.

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Id.

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities during the appeal period, as the criteria assesses the level impairment attributable to the Veteran's conditions.  The rating schedule fully contemplates all symptomatology and treatment associated with the scars of the face and chin.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


ORDER

1.  For the entire period on appeal, a 30 percent rating for service connected PTSD is granted.

2.  A rating evaluation in excess of 30 percent for service connected PTSD is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


